Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                      )
                                                )
                Plaintiff,                      )
                                                )
 v.                                             )              Case No. 99-CR-12-TCK
                                                )
 STACY LYNN MALONE,                             )
                                                )
                Defendant.                      )

                                      OPINION AND ORDER

        Before the Court is the Defendant Stacy Lynn Malone’s (“Malone’s”) Motion for

 Reduction of Sentence as supplemented filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Docs. 214,

 228, 234). On November 19, 2020, the Government filed its Response in Opposition (Doc. 217),

 and Supplemental Response on June 1, 2021. (Doc. 232).

        Malone seeks a reduction in sentence based on “extraordinary and compelling

 circumstances” in light of the significant sentencing disparity created by the First Step Act of 2018,

 and a combination of factors which warrant relief. The Government urges the Court to deny

 Malone’s § 3582(c)(1)(A) motion based on the contention that Malone is not eligible for

 compassionate release. Id. Specifically, the Government argues that the First Step Act did not

 change the requirements for granting compassionate release, and Malone’s claims do not constitute

 “extraordinary and compelling reasons” warranting relief. (Docs. 217, 232).            Based on the

 following, Malone submits the Government is wrong as a matter of law as to his eligibility for

 relief under 18 U.S.C. § 3582(c)(1)(A). Further, Malone maintains that he is not a danger to the

 community and that the 18 U.S.C. § 3553(a) factors support a reduction in sentence.
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 2 of 12




        I. Background

        In 1999 a jury convicted Malone of seven counts, including armed robbery, conspiracy,

 carjacking, and three violations of § 924(c). (See Docs. 14, 44). At the time of his convictions,

 Malone’s first § 924(c) conviction carried a minimum 7-year (84-month) sentence, and each

 subsequent § 924(c) conviction carried a minimum 25-year (300-month) sentence. 18 U.S.C. §

 924(c)(1)(C)(i). As required by statute, this Court ordered Malone’s sentences under 18 U.S.C. §

 924(c) to run consecutively to each other and to his sentences for the robbery, conspiracy, and

 carjacking. 18 U.S.C. § 924(c)(1)(D)(ii). In combination with 97-month concurrent terms for the

 conspiracy, robberies, and carjacking, Malone’s three § 924(c) terms led to a total sentence of 781

 months. (Doc. 65). On direct appeal, the Tenth Circuit affirmed Malone’s conviction and sentence.

 (See Doc. 106); see also United States v. Malone, 222 F.3d 1286 (2000). This Court denied

 Malone’s motion for relief under 28 U.S.C. § 2255. (See Doc. 142).

         Although Malone has sought unsuccessfully to obtain relief from this sentence, in

 December 2018, Congress passed the First Step Act, which eliminated the practice of enhancing

 § 924(c) counts in a first case and empowered defendants to seek compassionate release from the

 courts. First Step Act of 2018, Pub. L. No. 115-391, § 403, 132 Stat. 5221–22. Pursuant to those

 changes, on April 27, 2021, Malone submitted a written request to the warden at his facility asking

 for a reduction of       his sentence under 18 U.S.C. § 3582(c)(1)(A)(i). The time-frame for

 consideration has past and the warden at his facility has not filed a motion for compassionate

 release on his behalf.

         Since Malone’s sentencing in 2000, significant reforms have been made within the

 criminal justice system to avoid excessively long prison sentences. Although many changes have



                                                 2
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 3 of 12




 not been deemed retroactively applicable, numerous district courts have found that the massive

 sentencing disparities caused by recent legislation, as well as a combination of other factors, may

 warrant a reduction in sentence through 18 U.S.C. § 3582(c)(1)(A).

        II. Applicable Law

        In December 2018, Congress enacted the First Step Act (“FSA”) which modified

 §3582(c)(1) of Title 18 of the United States Code to allow a defendant to bring a motion for

 modification of sentence where “extraordinary and compelling reasons warrant such a

 reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i). Section 3582(c) now reads:

        (c) Modification of an Imposed Term of Imprisonment. –The court may not modify a term
        of imprisonment once it has been imposed except that––
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
 defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the
 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
 receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce
 the term of imprisonment (and may impose a term of probation or supervised release with or
 without conditions that does not exceed the unserved portion of the original term of imprisonment),
 after considering the factors set forth in § 3553(a) to the extent that they are applicable, if it finds
 that––
        (i) extraordinary and compelling reasons warrant such a reduction; or
         (ii) the defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
 to a sentence imposed under section 3559(c) for the offense or offenses for which the defendant is
 currently imprisoned, and a determination has been made by the Director of the Bureau of Prisons
 that the defendant is not a danger to the safety of any other person or the community, as provided
 under § 3142(g);

        and that such a reduction is consistent with applicable policy statements issued by the
 Sentencing Commission.
 18 U.S.C. § 3582(c)(1)(A) (emphasis added). 1




 1
  The U.S. Sentencing Commission published data on resentencings pursuant to Section 404 of the
 First Step Act of 2018. Under Section 404, defendants sentenced before the Fair Sentencing Act
 of 2010 are eligible for a retroactive sentence reduction. Through June 30, 2020, the Commission
 found that 3,363 offenders were granted a sentence reduction. Of the 3,363 offenders granted
 sentence reduction 65.6 % were assigned to the highest Criminal History Category (IV), 56.3 %
                                                    3
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 4 of 12




        If the Court finds the exhaustion requirements are met and extraordinary and compelling

 circumstances are present, the Court may reduce a term of imprisonment “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

 Further, the statute requires the Court “to consider the factors set forth in [18 U.S.C. §] 3553(a) to

 the extent they are applicable.” Id.; See also, United States v. Maumau, 993 F.3d 821, 831 (10th

 Cir. Apr. 1, 2021).

        A. Exhaustion Requirement

        Although there has been a significant split among district courts on whether the exhaustion

 requirement of § 3582(c)(1)(A) is jurisdictional and/or excusable, two Courts of Appeals have

 recently weighed in on the subject. In United States v. Raia, the Third Circuit concluded that failure

 to comply with the statute’s exhaustion requirement “presents a glaring roadblock foreclosing

 compassionate release[.]” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        More recently, the Sixth Circuit found that a prisoner’s failure to exhaust his administrative

 remedies did not deprive the court of subject matter jurisdiction; however, the court concluded that

 the exhaustion requirement “looks like a claim-processing rule, and in operation it acts like one.”

 United States v. Alam, 960 F.3d 831, 833 (6th Cir. June 2, 2020). In so holding, the court noted:

        Even though this exhaustion requirement does not implicate our subject-matter
        jurisdiction, it remains a mandatory condition. If the Director of the Bureau of Prisons does
        not move for compassionate release, a prisoner may take his claim to court only by moving
        for it on his own behalf. To do that, he must “fully exhaust [] all administrative rights to
        appeal” with the prison or wait 30 days after his first request to the prison.
 18 U.S.C. § 3582(c)(1)(A). Id.




 were Career Offenders, and 44.5 % received a weapon-related sentencing enhancement. United
 States Sentencing Commission, October 19, 2020.
                                                   4
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 5 of 12




        B. Extraordinary and Compelling Circumstances

        As many district courts have noted post-First Step Act, “Congress has not specified the

 circumstances that qualify as ‘extraordinary and compelling reasons’ except to state that a

 reduction pursuant to this provision must be ‘consistent with applicable policy statements issued

 by the Sentencing Commission.” United States v. Maumau, 993 F.3d 821, 831 (10th Cir. Apr. 1,

 2021); United States v. Bucci, 2019 WL 5075964, at *1 (D. Mass. Sept. 16, 2019). The applicable

 policy statement of the Sentencing Commission can be found at U.S.S.G. § 1B1.13. The

 commentary to this section states:

         1. Extraordinary and Compelling Reasons. –Provided the defendant meets the requirements
 of subdivision (2) [not a danger to society], extraordinary and compelling reasons exist under any
 of the circumstances set forth below:
        (A) Medical Condition of the Defendant. –
        (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
 with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death
 within a specific time period) is not required. Examples include metastatic solid-tumor cancer,
 amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
        (ii) The defendant is––
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the aging
 process, that substantially diminishes the ability of the defendant to provide self-care within the
 environment of a correctional facility and from which he or she is not expected to recover.
          (B) Age of the Defendant. –The defendant (i) is at least 65 years old; (ii) is experiencing
 serious deterioration in physical or mental health because of the aging process; and (iii) has served
 at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

        (C) Family Circumstances. –
        (i) The death or incapacitation of a caregiver of the defendant’s minor child or minor
 children.
        (ii) The incapacitation of the defendant’s spouse or registered partner when the defendant
 would be the only available caregiver for the spouse or registered partner.



                                                   5
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 6 of 12




         (D) Other Reasons. –As determined by the Director of the Bureau of Prisons, there exists
 in the defendant’s case an extraordinary and compelling reason other than, or in combination with,
 the reasons described in subdivisions (A) through (C).
 U.S.S.G. § 1B1.13.

         However, the Tenth Circuit has recently clarified this position and held that § 1B1.3 is not

 binding on district courts “when a defendant files a motion to reduce sentence under §

 3582(c)(1)(A) directly with the district court.” Id.

         C. Sentencing Commission Policy and 18 U.S.C. § 3553(a) Factors

         Section 3582(c)(1)(A) allows for a court to reduce a term of imprisonment “after

 considering the factors set forth in section 3553(a) to the extent that they are applicable, if it finds

 that– (i) extraordinary and compelling reasons warrant such a reduction; … and that such a

 reduction is consistent with applicable policy statements issued by the Sentencing Commission[.]”

         The § 3553(a) “factors include, among other things, ‘(1) the nature and circumstances of

 the offense and the history and characteristics of the defendant,’ as well as ‘(2) the need for the

 sentence imposed – (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.’” United States v.

 Rodriguez-Orejuela, 2020 WL 2050434, at *4 (S.D. Fla. Apr. 28, 2020) (quoting 18 U.S.C. §

 3553(a)).

         Under § 1B1.13 of the U.S. Sentencing Guidelines, the Court may reduce a term of

 imprisonment after consideration of the § 3553(a) factors, if the Court determines that:

         (1) (A) extraordinary and compelling reasons warrant the reduction;
         (2) the defendant is not a danger to the safety of any other person or to the community, as
         provided in 18 U.S.C. § 3142(g); and
         (3) the reduction is consistent with this policy statement.
 U.S.S.G. § 1B1.13(1)-(3).

                                                    6
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 7 of 12




        III. A Reduction in Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) is Warranted

        A. Malone Has Met the Exhaustion Requirements of § 3582(c)(1)(A)

        As noted supra, on April 27, 2021, Malone submitted a written request to the warden

 requesting a compassionate release pursuant to 18 U.S.C. § 3582 (c)(1)(A)(i). The warden at his

 facility has not responded to Malone’s request. Therefore, Malone has fully exhausted his

 administrative appeals and has met the exhaustion requirements under 18 U.S.C. § 3582(c)(1)(A).

        B. Extraordinary and Compelling Circumstances Justify a Reduction in Sentence

        In considering Malone’s motion, the Court has reviewed the three-part test adopted by the

 Tenth Circuit in United States v. Maumau, 993 F.3d 821, 831 (10th Cir. Apr. 1, 2021) (citing

 United States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). Step one requires the Court to

 determine at its discretion, whether “extraordinary and compelling reasons” exist to warrant a

 sentence reduction. Step two requires that the Court find whether such reduction is consistent with

 applicable policy statements issued by the United States Sentencing Commission. Step three

 requires the Court to consider any applicable 18 U.S.C. § 3553(a) factors and determine whether

 the reduction authorized by steps one and two is warranted under the particular circumstances of

 the case. However, because the policy statements of the Sentencing Commission have not been

 updated since enactment of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018),

 which amended 18 U.S.C. § 3582(c)(1)(A) to allow defendants to file motions for compassionate

 release directly with the Court, the existing policy statements are not applicable to motions filed

 directly by defendants. Id. at 12. Further, when any of the three prerequisite steps are lacking, the

 Court may deny a compassionate release motion and does not need to address the other steps. The

 Court must address all three steps when granting such motion. Id. at 13 n.4. (citing United States



                                                  7
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 8 of 12




 v. Navarro, 986 F.3d 668, 670 (6th Cir. 2021)). See also United States v. McGee, 992 F.3d 1035

 (10th Cir. 2021).

        The extraordinary and compelling circumstances presented in the instant case relate in part

 to the significant sentencing disparity created by another provision of the First Step Act–the

 changes to the penalty provisions under 18 U.S.C. § 924(c)(1)(C). Section 403 of the First Step

 Act amended § 924(c)(1)(C) to now read:

         (C) In the case of a violation of this subsection that occurs after a prior conviction under
 this subsection has become final, the person shall–
        (i) be sentenced to a term of imprisonment of not less than 25 years.
 18 U.S.C. § 924(c)(1)(C).

        Prior to the enactment of the First Step Act, an enhanced, statutory minimum penalty was

 provided for any § 924(c) conviction after the first, regardless of whether the subsequent

 conviction was a part of the instant offense. Such is Malone’s case. Malone received a term of 781

 months, or approximately 65 years, which included 3 mandated “stacked” § 924(c) convictions. If

 Malone were sentenced based on what is now considered to be a fair and reasonable punishment,

 he would not have been subject to these mandatory 924(c) enhancements. The amendments to §

 924(c)(1)(C) under the First Step Act would apply in this case if Malone were convicted of the

 same crimes today. This reveals a 432 month, or 36 year, discrepancy between Malone’s current

 sentence and the sentence to which he would be subject to if convicted today; instead of 65 years,

 Malone would be subject to a sentence of 349 months, or approximately 29 years, which include

 the § 924(c) convictions. Further, Malone has already served approximately 22 years of his 65

 year sentence.

        Recognizing the disparity created by the First Step Act’s alterations to § 924(c), many

 district courts have granted reductions to defendants with “stacked” 924(c) convictions. In United


                                                  8
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 9 of 12




 States v. Urkevich, the U.S. District Court for the District of Nebraska found that “[a] reduction in

 [Urkevich’s] sentence is warranted by extraordinary and compelling reasons, specifically the

 injustice of facing a term of incarceration forty years longer than Congress now deems warranted

 for the crimes committed.” United States v. Urkevich, 2019 WL 6037391, at *4 (D. Neb. Nov. 14,

 2019). Since the Urkevich decision, numerous other district courts have followed suit. See, e.g.,

 United States v. Young, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020); United States v. O’Bryan,

 2020 WL 869475 (D. Kan. Feb. 21, 2020); United States v. Maumau, 993 F.3d 821 (10th Cir.

 2021).

          District courts across the country have continued to grant § 3582(c)(1)(A) relief based on

 the “stacking” of § 924(c) convictions. See also United States v. Clausen, 2020 WL 4260795 (E.D.

 Pa. July 24, 2020) (reducing sentence to time served after serving 20 years on nine counts of §

 924(c) resulting in a 213-year sentence); United States v. Burt, 2020 WL 4001906 (E.D. Mich.

 July 15, 2020) (reducing sentence to time served after serving 30 years of a 41-year sentence for

 stacked § 924(c) convictions); United States v. Adeyemi, 2020 WL 3642478 (E.D. Pa. July 6, 2020)

 (reducing sentence to time served based on two § 924(c) where defendant was sentenced to 385

 months at the age of 19); United States v. Lott, 2020 WL 3058093 (S.D. Cal. June 8, 2020)

 (reducing a sentence of 423 months based on stacked § 924(c) convictions to 375 months

 imprisonment); McCoy v. United States, 2020 WL 2738225 (E.D. Va. May 26, 2020) (granting a

 reduction in sentence from stacked § 924(c) convictions where defendant was sentenced at age 20

 to a 421-month term and finding the defendant’s relative youth at the time of sentence, overall

 length of sentence, disparity between his sentence and those sentenced for similar crimes after the

 First Step Act, and his rehabilitation efforts form extraordinary and compelling bases for relief);

 United States v. Haynes, 2020 WL 1941478 (E.D.N.Y. Apr. 22, 2020) (reducing a 46-year term of



                                                  9
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 10 of 12




  imprisonment after serving 27 years based on § 924(c) stacking), and United States v. Curtis, No.

  01-CR-03-TCK, 2020 WL 6484185 (N.D. Okla. Nov. 4, 2020).

         If Malone were sentenced today, he would not be subject to the mandatory enhanced

  sentence for a subsequent § 924(c) conviction. As the district courts in Maumau, Urkevich, Young,

  and O’Bryan have recognized, such a significant disparity in sentence constitutes an “extraordinary

  and compelling” reason for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).

         C. A Reduction in Sentence is Warranted After Consideration of the 18 U.S.C.
         § 3553(a) Factors and Sentencing Guidelines Policy

         Having established that Malone has exhausted his administrative appeal, and that

  extraordinary and compelling circumstances exist, the Court must consider the factors under 18

  U.S.C. § 3553(a) and the Sentencing Guidelines policy to determine whether a reduction in

  sentence is warranted.

         Importantly, evidence of post-sentence rehabilitation is likely the most critical of core

  considerations for the Court in a § 3582(c) proceeding. In Pepper v. United States, 131 S.Ct. 1229,

  1241 (2011), the Court emphasized the important nature of post-sentence rehabilitation, stating

  that “there would seem to be no better evidence than a defendant’s post incarceration conduct.” Id.

  Indeed, the Court continued, “Post-sentencing rehabilitation may also critically inform a

  sentencing judge’s overarching duty under § 3553(a) to ‘impose a sentence sufficient, but not

  greater than necessary’ to comply with the sentencing purposes set forth in § 3553(a)(2).” Id. at

  1242. 2 See e.g. United States v. Millan, 91-CR-685 (LAP), 2020 WL 1674058, at *9 (S.D.N.Y.



  2
   “In addition, evidence of post sentencing rehabilitation may be highly relevant to several of the
  § 3553(a) factors that Congress has expressly instructed district courts to consider at sentencing.
  For example, evidence of post sentencing rehabilitation may plainly be relevant to ‘the history and
  characteristics of the defendant.’ § 3553(a)(1). Such evidence may also be pertinent to ‘the need
  for the sentence imposed’ to serve the general purposes of sentencing set forth in § 3553(a)(2) –
  in particular, to ‘afford adequate deterrence to criminal conduct,’ ‘protect the public from further
                                                  10
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 11 of 12




  Apr. 6, 2020) (granting a sentence reduction under § 3582(c) to a defendant who ran a drug-

  trafficking organization, given that “[the defendant], in the face of a life sentence, assumed a

  positive outlook and attitude towards life, sought to improve himself to the utmost extent possible

  and was motivated to do so notwithstanding his circumstances”).

         Looking to the history and characteristics of the defendant pursuant to 18 U.S.C. §

  3553(a)(1), Malone recognizes the severity of his wrongdoing and has committed himself to

  proving his rehabilitation. During his time incarcerated, Malone continues to work on self-

  development and personal growth having completed many hours of classes and programs in an

  array of subjects offered by the BOP. He has been dedicated to the rehabilitation of himself and

  others, personifying the objectives of § 3553(a)(2) that incarceration “provide the defendant with

  needed educational or vocational training, medical care, or other correctional treatment.”

         Malone has an extensive inmate transcript, logging well over 500 hours in educational

  courses. Among his many accomplishments over the past 22 years, Malone has received his GED

  and serves as a mentor in the GED program. He also volunteers to help other inmates with mental

  health problems. Importantly, Malone has also maintained institutional employment for 18 years.

  Malone has maintained relationships with his family, friends and has community ties which will

  enable him employment opportunities when he is released.

         Considering Malone's conviction at a relatively young age, receiving what amounted to a

  life sentence, the disparity of sentence between his sentence and those sentenced for similar crimes

  after the First Step Act, and his rehabilitation efforts, the Court finds extraordinary and compelling



  crimes of the defendant,’ and ‘provide the defendant with needed educational or vocational
  training…or other correctional treatment in the most effective manner.” §§3553(a)(2)(B)-(D); see
  McMannus, 496 F.3d, at 853 (Melloy, J., concurring) (“In assessing…deterrence, protection of the
  public, and rehabilitation, 18 U.S.C. § 3553(a)(2)(B)(C) & (D), there would seem to be no better
  evidence than a defendant’s post incarceration conduct”). Id.
                                                   11
Case 4:99-cr-00012-TCK Document 236 Filed in USDC ND/OK on 06/09/21 Page 12 of 12




  circumstances which form the basis for relief. Therefore, the Court finds that a reduction under §

  3582(c)(1)(A) to a sentence of time served is “sufficient, but not greater than necessary” to comply

  with the sentencing purposes set forth in § 3553(a).

         IV. CONCLUSION

         Based on the foregoing, the Court grants Malone’s Motion and Supplemental Motions for

  Compassionate Release (Doc. 214, 228, 234). Defendant’s sentence is hereby reduced to time

  served, plus 14 days. 3 The fourteen-day period prior to release from the Bureau of Prisons should

  be spent in quarantine for protection of the public. The previously imposed fine, term of supervised

  release and conditions of supervision remain unchanged. 4 The Bureau of Prisons is directed to

  provide a plan of release to the United States Probation office for the Northern District of

  Oklahoma expeditiously.

         IT IS SO ORDERED this 9th day of June, 2021.




  3
     While the Government opposes Malone’s Motion for Compassionate Release, it does
  acknowledge that “Alternatively, the Court should reduce Malone’s sentence to a term of years,
  comparable to the reduced sentence it granted to Malone’s co-defendant, Estac Love.” (Doc. 232
  at 5-6). This Court reduced Estac Love’s sentence from 146 years to 38 years. The reduction in
  the instant case from 65 years to time served is therefore comparable to the reduced sentence
  granted Malone’s co-defendant.
  4
    Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court may impose a term of supervised release with
  or without conditions that does not exceed the unserved portion of the original term of
  imprisonment.
                                                  12
